EXHIBIT 10.1

EXECUTION VERSION


AMENDMENT NO. 1


AMENDMENT NO. 1 dated as of July 22, 2014 (this “Agreement”), among HMS Funding
I LLC (the “Borrower”), HMS Income Fund, Inc., as Equityholder and as Servicer
(the “Servicer”), the Lenders executing this Agreement on the signature pages
hereto, U.S. Bank National Association, as Collateral Agent (the “Collateral
Agent”) and as Collateral Custodian (the “Collateral Custodian”) and Deutsche
Bank AG, New York Branch, as Administrative Agent (the “Administrative Agent”).


The Borrower, the Servicer, the Lenders party thereto, the Collateral Agent, the
Collateral Custodian and the Administrative Agent are parties to a Loan
Financing and Servicing Agreement dated as of June 2, 2014 (as amended, modified
and supplemented and in effect from time to time, the “Credit Agreement”).


The parties hereto wish now to amend the Credit Agreement in certain respects,
and accordingly, the parties hereto hereby agree as follows:


Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein. This
Agreement shall constitute a Transaction Document for all purposes of the Credit
Agreement and the other Transaction Documents.


Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:


2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.


2.02. Definitions. Section 1.1 of the Credit Agreement shall be amended by
amending and restating the definition of “Facility Amount” as follows:
    
“Facility Amount” means (a) prior to the end of the Revolving Period,
$100,000,000 (or, if requested by the Borrower, and agreed to by the Lenders and
the Administrative Agent in their sole discretion in writing, $250,000,000),
unless this amount is permanently reduced pursuant to Section 2.5, in which
event it means such lower amount and (b) after the end of the Revolving Period,
the Advances outstanding.


2.03.    Commitment. Annex B to the Credit Agreement is hereby amended to
replace the amount “$50,000,000” therein with “$100,000,000”.


Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent, that (a) the representations and
warranties set forth in Article IX of the Credit Agreement (as hereby amended)
are true and correct in all material respects (or if such representation and
warranty is already qualified by the words

Amendment



--------------------------------------------------------------------------------

- 2 -



“material”, “materially” or “Material Adverse Effect”, then such representation
and warranty shall be true and correct in all respects) on the date hereof as if
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), and as if each reference in said Article IX to “this Agreement” included
reference to this Agreement (it being agreed that, subject to the applicable
cure periods in the Credit Agreement, it shall be deemed to be an Event of
Default under the Credit Agreement if any of the foregoing representations and
warranties shall prove to have been incorrect in any material respect when
made), and (b) no Event of Default or Unmatured Event of Default has occurred
and is continuing.


Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:


(a)    Execution. The Administrative Agent shall have received counterparts of
this Agreement executed by each of the parties hereto.


(b)    Legal Fees. The Borrower shall have paid all reasonable and documented
out-of-pocket fees, charges and disbursements due under the Transaction
Documents, including all reasonable and documented out-of-pocket fees, charges
and disbursements of the Administrative Agent and the Collateral Agent (and
their counsel) incurred in connection with this Agreement.


(c)    Upfront Fee. The Borrower shall have paid the upfront fee contemplated by
the fee letter dated as of the date hereof between the Borrower, the
Administrative Agent and the Lender.


Section 5. Confirmation of Collateral. The Borrower (a) confirms its obligations
under each of the Transaction Documents, (b) confirms that its obligations under
the Credit Agreement as amended hereby are entitled to the benefits of the
pledge set forth in the Credit Agreement and (c) confirms that its obligations
under the Credit Agreement as amended hereby constitute Obligations. Each party,
by its execution of this Agreement, hereby confirms that the Obligations shall
remain in full force and effect, and such Obligations shall continue to be
entitled to the benefits of the grant of security interests set forth in the
Credit Agreement.


Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same amendatory instrument and any of the parties hereto may execute this
Agreement by signing any such counterpart. Delivery of a counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. This Agreement and any right, remedy, obligation, claim,
controversy, dispute or cause of action (whether in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would lead to the application of laws
other than the law of the State of New York.


Section 7. Authorization. The Administrative Agent hereby authorizes, directs
and consents to the execution of this Agreement by the Collateral Agent and the
Collateral Custodian.

Amendment



--------------------------------------------------------------------------------

- 3 -



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


HMS FUNDING I LLC
By: HMS Income Fund, Inc., its designated manager




By:     /s/ Ryan T. Sims            
Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary






DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent and Lender




By:    /s/ Kevin Tanzer            
Name: Kevin Tanzer
Title: Managing Director


By:    /s/ Rodrigo Trelles            
Name: Rodrigo Trelles
Title: Director
 




HMS INCOME FUND, INC.




By:     /s/ Ryan T. Sims            
Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary






U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent and Collateral Custodian




By:    /s/ Elaine P. Mah            
Name: Elaine P. Mah
Title: Vice President



Amendment

